Citation Nr: 0844672	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO. 04-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for 
paralysis of the left lower extremity.

2. Entitlement to a rating in excess of 40 percent for 
traumatic arthritis of the lumbar spine with degenerative 
disc disease L4-L5 and L5-S1.

3. Entitlement to an effective date earlier than February 5, 
2003, for a grant of service connection for incomplete 
paralysis of the left lower extremity.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to January 
1990.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2008, at which time it was 
remanded for further development. Following the requested 
development.  The RO confirmed and continued the 40 percent 
schedular rating for the veteran's traumatic arthritis of the 
lumbar spine with degenerative disc disease L4-L5 and L5-S1. 
The RO also confirmed and continued February 5, 2003, as the 
effective date for a grant of service connection for 
incomplete paralysis of the left lower extremity. Thereafter, 
those issues were returned to the Board for further appellate 
action.

In March 2008, pursuant to the Board's remand, the RO issued 
the veteran a Statement of the Case with respect to the issue 
of entitlement to a rating in excess of 60 percent for 
incomplete paralysis of the left lower extremity. Although 
the veteran did not submit a timely substantive appeal with 
regard to that issue, a further review of the record shows 
that resolution of that issue is inextricably intertwined 
with the current appeal. Accordingly, it will be considered 
below. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

In its March 2008 remand, the Board noted that the veteran's 
then-representative had retired from the practice of law. The 
veteran was notified of that retirement, as well as his 
options in appointing a new representative. However, he did 
not respond to that notice; and, therefore, he is 
unrepresented in the current appeal.

The record raises the issue of entitlement to separate 
evaluation for a right lower extremity radiculopathy.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 




FINDINGS OF FACT

1. The veteran's claim of entitlement to a rating in excess 
of 40 percent for degenerative disc disease L4-L5 and L5-S1, 
with left radiculopathy was received by the RO on February 
24, 2003.

2. On February 5, 2003 (as now), VA outpatient treatment 
records showed that the veteran's traumatic arthritis at L4-
L5 and L5-S1, with radiculopathy was manifested primarily by 
radiating pain and limitation of lumbar motion, including 
flexion to 20 degrees; the disorder has never been manifested 
by ankylosis.

3. In April 2003, the RO assigned the veteran a 40 percent 
rating for traumatic arthritis with degenerative disc disease 
at L4-L5 and L5-S1, and a separate 60 percent evaluation for 
incomplete paralysis of the left lower extremity, each 
effective February 5, 2003.

4. Since August 16, 2007, the veteran has had complete 
paralysis of the left branch of the sciatic nerve, manifested 
primarily by constant numbness, weakness and atrophy of the 
left calf, and footdrop.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
traumatic arthritis of the lumbar spine with degenerative 
disc disease L4-L5 and L5-S1 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5293 (2003);  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

2. The criteria for an 80 percent rating for paralysis of the 
left lower extremity sciatic nerve were met, effective August 
16, 2007, but not prior thereto.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.7, 4.71a, 4.124a, Diagnostic Code 8520 (2008).

3. The criteria for an effective date earlier than February 
5, 2003, for a grant of service connection for incomplete 
paralysis of the left lower extremity sciatic nerve have not 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5110(a)- (b)(1); 38 
C.F.R. §§ 3.159, 3.400(b)(2)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to increased ratings for paralysis of the left 
lower extremity, and traumatic arthritis of the lumbar spine 
with degenerative disc disease L4-L5 and L5-S1; as well as 
his claim of entitlement to an effective date earlier than 
February 5, 2003, for a grant of service connection for 
paralysis of the left lower extremity sciatic nerve.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

The RO received the veteran's claims for increased ratings 
and for an earlier effective date at various times, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. Following the receipt of 
those applications, VA notified the veteran of the 
information and evidence necessary to substantiate and 
complete a claim, including the evidence to be provided by 
the veteran, and notice of the evidence VA would attempt to 
obtain. In particular, VA informed the veteran that in order 
to establish an increased rating for the veteran's service-
connected disabilities, the evidence had to show that such 
disabilities had worsened and the manner in which such 
worsening had affected the veteran's employment and daily 
life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). VA also set forth the manner, generally, in 
which VA assigns disability ratings and the associated 
effective dates. 

Following notice to the veteran, VA fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his claims. In addition to 
helping the veteran obtain records reflecting his treatment 
by VA, the RO had the veteran examined in March 2003 and in 
March 2005. The RO also offered the veteran an opportunity 
for a hearing in conjunction with his appeal; however, he 
declined that offer. 

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his appeal. 
He has not identified any outstanding information or evidence 
to submit in support of his appeal. Moreover, there is no 
evidence of any VA error in notifying or assisting the 
veteran that results in prejudice to the veteran or otherwise 
affects the fairness of this adjudication. Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The Low Back

The veteran seeks an increased rating for his paralysis of 
the left lower extremity sciatic nerve, and for traumatic 
arthritis with degenerative disc disease at L4-5 and L5-S1 
and limitation of motion. He contends that the current 
ratings do not adequately reflect the numbness and weakness 
associated with the paralysis of the left lower extremity nor 
do they reflect the pain, limitation of motion or 
incapacitating episodes associated with degenerative disc 
disease. Indeed, he states that the manifestations of each 
disorder have a significant impact on his employment and 
everyday life. Accordingly, he maintains that increased 
ratings are warranted.

After reviewing the record, the Board agrees that the 
manifestations of the veteran's paralysis of the left lower 
extremity more nearly reflect the schedular criteria for an 
80 percent rating. Accordingly, an increased rating for that 
disability is warranted; and to that extent, the appeal is 
granted.

A further review of the record, however, shows that the 
manifestations of the traumatic arthritis of the lumbar spine 
with degenerative disc disease at L4-5 and L5-S1 meet or more 
nearly reflect the criteria for the currently assigned 
40 percent evaluation. Accordingly, that rating is confirmed 
and continued; and to that extent, the appeal is denied.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2008). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
(as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for 
separate periods from the time service connection became 
effective.).  The following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

In February 2003, when the RO received the veteran's claim, a 
single 60 percent rating was in effect for the veteran's 
service-connected low back disability, characterized as 
traumatic arthritis at L4-L5 with radiculopathy. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5293.  These Diagnostic Codes 
pertain to the assignment of a rating for traumatic 
arthritis, and an intervertebral disc syndrome. 

By a rating action in April 2003, the RO granted the veteran 
separate ratings for the neurologic and orthopedic aspects of 
his service-connected low back disability. A 60 percent 
evaluation was assigned for the neurologic manifestations of 
the veteran's service-connected low back disability, 
characterized as incomplete paralysis of the left lower 
extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8520. A 40 
percent evaluation was assigned for the orthopedic 
manifestations of his low back disability, characterized as 
traumatic arthritis with degenerative disc disease at L4-L5 
and L5-S1, with limitation of motion of the lumbar spine. The 
veteran disagreed with those ratings, and this appeal ensued.

Effective September 23, 2002 an intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the previous 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. A 60 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months. Id.

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003). 

Under the rating criteria in effect at the time the veteran 
filed his claim, the orthopedic manifestations of his low 
back disability, manifested primarily by limitation of motion 
of the lumbar spine, were rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292.  A 40 percent rating was warranted 
for severe limitation of motion.  A 50 percent rating was 
warranted for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). A 60 percent 
evaluation was warranted for the residuals of a fracture of a 
vertebra without cord involvement but with abnormal mobility 
requiring a neck brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002). Other cases in which there had been a vertebral 
fracture were to be rated on the basis of definite limitation 
of motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body. Id. 

Effective September 23, 2002, neurologic manifestations of a 
lumbar intervertebral disc syndrome are rated as paralysis of 
the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 
A 60 percent rating was warranted for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy. 
An 80 percent schedular rating was warranted for complete 
paralysis of the sciatic nerve, in which the foot dangled and 
dropped, and no active movement was possible of muscles below 
the knee. In such cases, flexion of the knee was weakened or 
(very rarely) lost.

Effective September 26, 2003, the rating schedule was again 
revised with respect to the evaluation of intervertebral 
disc syndrome. 68 Fed. Reg. 51454 - 51456 (August 27, 2003) 
(now codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243).  Under the revised regulations, an 
intervertebral disc syndrome is to be rated in one of two 
ways: either on the basis of the total duration of 
incapacitating episodes noted above (now codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243) or on the basis of 
the general rating formula.  

The general rating formula for diseases and injuries of the 
spine provides that the rating criteria control irrespective 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Under the 
general rating formula a 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is accomplished 
to 30 degrees or less; or, when there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

In considering the changes, effective September 26, 2003, the 
regulations no longer require orthopedic and neurologic 
manifestations to be evaluated separately and then combined. 
Rather, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate 
diagnostic code. General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis. General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so. VAOGCPREC 7-2003. The Board will 
therefore evaluate the veteran's service-connected spine 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change. See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997). 

VA has provided the veteran with the old and new regulatory 
criteria, and the veteran has submitted argument on his 
behalf in April and September 2005. Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim. 
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Discussion

The Criteria Effective September 23, 2002, through September 
25, 2003

At the outset of the claim, the orthopedic manifestations of 
the veteran's low back disability were rated primarily on the 
basis of limitation of motion under 38 C.F.R. § 4.71, 
Diagnostic Code 5292 (2002). A 40 percent schedular 
disability rating was the highest schedular evaluation 
permitted under that code. A higher schedular evaluation was 
not warranted unless ankylosis of the lumbar spine or the 
residuals of a vertebral fracture were present. 38 C.F.R. 
§ 4.71, Diagnostic Codes 5285 and 5289. Since neither 
manifestation was present, a schedular rating in excess of 40 
percent was not warranted for the orthopedic manifestations 
of the veteran's low back disability. 

At the outset of the veteran's claim, the evidence was also 
negative for incapacitating episodes, having a total duration 
of at least six weeks during a 12 month period. Although he 
demonstrated acute signs and symptoms due to intervertebral 
disc syndrome, there was no evidence that he required bed 
rest prescribed by a physician. 

Still, as the veteran filed his claim in February 2003, the 
preponderance of the evidence, including the VA examination 
reports dated in March 2003 and March 2005, show significant, 
progressive deficits associated with the left sciatic nerve. 
Although the appellant has consistently declined to have 
surgery, and while he generally walks without an assistive 
device, VA outpatient treatment records show that he has 
constant radiating low back pain with numbness and sensory 
deficits. Reflexes at the knee and ankle are reduced on the 
left, and he demonstrates marked weakness and atrophy, 
primarily involving the left calf. 

During a consultation with the VA Physical Therapy service in 
February 2003, the veteran was found to have approximately 1/2 
inch of atrophy in the left calf compared to the right.  By 
the time of a VA Physical Therapy consultation in January 
2007, he was demonstrating 23/4 inches of atrophy. As noted 
during the March 2003 VA examination, the associated weakness 
affected the extensor and flexion mechanisms of the left 
ankle and extensor mechanisms of the left knee. While the 
veteran reported frequent falls due to the numbness and 
weakness in his left lower extremity, he still retained some 
function of the muscles below the knee and continued to walk 
without assistive devices. Such manifestations were 
contemplated by his 60 percent schedular evaluation then in 
effect under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

During consultation with the VA Orthopedic Surgery service on 
August 16, 2007, however, the veteran demonstrated mild foot 
drop in addition to his other manifestations. Although the 
veteran continued to decline surgery, the consultant 
recommended the use of long leg braces and custom-made boots 
for support. 

When considered with the other neurologic manifestations of 
the veteran's low back disability, the evidence of footdrop 
shows that since August 16, 2007, but not before, the veteran 
has clinically presented complete paralysis of the left 
sciatic nerve.  As such, he meets or more nearly approximates 
the criteria for an 80 percent schedular rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520. To that extent, the 
appeal is granted.

The Criteria Effective September 26, 2003

Although a rating increase has been granted, at least in 
part, for the rating criteria in effect at the time the 
veteran filed his claim, that does not end the inquiry. The 
Board must still consider whether the new criteria provide a 
basis for a rating in excess of 80 percent for paralysis of 
the left lower extremity and a rating in excess of 40 percent 
evaluation for traumatic arthritis with degenerative disc 
disease at L4-L5 and L5-S1, with limitation of lumbar motion.

The regulations applicable to rating paralysis of the 
veteran's sciatic nerve are unchanged. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520. The 80 percent evaluation assigned in 
this decision is the highest schedular rating available under 
that code. The competent evidence of record, such as the 
February 2008 report from the VA Rehabilitation service, is 
negative for any additional objective neurologic 
abnormalities, such as bowel or bladder involvement due to 
his back disorder.  Accordingly, an increased schedular 
evaluation is not warranted for paralysis of the sciatic 
nerve.

With respect to degenerative disc disease at L4-L5 and L5-S1, 
with limitation of lumbar motion, the veteran would have to 
demonstrate incapacitating episodes of at least six weeks 
duration during a twelve month period or ankylosis of the 
lumbar spine or the residuals of a vertebral fracture. 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the record 
continues to be negative for any incapacitating episodes as 
defined by VA, for ankylosis, or for residuals of a fractured 
vertebra. Accordingly, an increased schedular rating for 
degenerative disc disease is not warranted under the new 
criteria. 

Additional Considerations 

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards in rating either of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008). Rather, the 
record shows that the orthopedic and neurological 
manifestations are contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

The Earlier Effective Date

The veteran seeks entitlement to an effective date earlier 
than February 5, 2003, for a grant of service connection for 
incomplete paralysis of the left lower extremity. However, 
after carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). There is an exception in that the effective date 
of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within one year after the veteran's separation from 
service. Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added). 38 U.S.C.A. § 5110(a)- 
(b)(1); 38 C.F.R. § 3.400(b)(2)(1).

The mere presence of medical evidence, however, does not 
establish an intent on the part of the veteran to seek 
service connection. The appellant must have asserted the 
claim expressly or impliedly. Brannon v. West, 12 Vet. App. 
32, 35 (1998).

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1). There is an exception in 
that the effective date may the earliest date as of which it 
is ascertainable that an increase in disability has occurred, 
provided that the application therefor is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2006).

In this case, the veteran's claim of entitlement to an 
increased rating for incomplete paralysis of the left lower 
extremity was received on February 24, 2003.  While the law 
was changed in September 2002 to authorize separate ratings, 
the veteran did not file a claim which gave VA jurisdiction 
to review his case until February 24, 2003.  Without a claim, 
there is no basis to grant a benefit.  Brannon.  Moreover, 
prior to the September 2002 regulatory change, there was no 
authority in the law to assign a separate rating for 
paralysis.  

In this regard, a review of the history of VA's ratings 
schedule is appropriate.  In June 1933, Veterans' Regulation 
No. 3(a), Schedule for Rating Disabilities was approved by 
the President of the United States.  In the 1933 Rating 
Schedule, VA did not set forth a Diagnostic Code to rate an 
intervertebral disc syndrome.  Hence, separate ratings for a 
limitation of lumbar motion (Diagnostic Code 1830), and for 
complete or incomplete paralysis of the sciatic nerve 
(Diagnostic Code 3196) were authorized under the 1933 
Schedule. 

Significantly, in 1945, the 1933 Rating Schedule was 
cancelled.  In its place VA promulgated the 1945 Edition of 
the Schedule for Rating Disabilities.  Unlike the 1933 
Schedule, the 1945 Schedule did provide a Diagnostic Code for 
rating an intervertebral disc syndrome, i.e., Diagnostic Code 
5293.  Under that Code, VA adjudicators were directed to rate 
an intervertebral disc syndrome with sciatic neuritis with 
pain, and demonstrable muscle spasm, an absent tendo Achilles 
reflex, or other nerve pathology appropriate to the site of 
the diseased disc under Code 5293.  

Given plain language of the 1945 Rating Schedule, codified at 
38 C.F.R. § 4.71a, prior to September 2002 nerve pathology 
was required to be considered in rating an intervertebral 
disc syndrome, and not separately from the rating assigned an 
intervertebral disc syndrome.  Gardner v. Brown, 5 F.3d 1456, 
1458 (Fed. Cir. 1993) ("[The] starting point in interpreting 
a statute is its language, for if the intent ... is clear, that 
is the end of the matter.")  

Thus, prior to September 23, 2002, assigning separate ratings 
for an intervertebral disc syndrome with either complete or 
incomplete paralysis of the sciatic nerve violated the rule 
against pyramiding.  38 C.F.R. § 4.14 (2008) (The evaluation 
of the same disability under various diagnoses is to be 
avoided.)  See also, Brady v. Brown, 4 Vet. App. 203, 206 
(1993)  (A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.") 

If the 1945 Rating Schedule did not provide a specific 
Diagnostic Code for an intervertebral disc syndrome with 
sciatic pathology it would be necessary for VA to evaluate 
those conditions under codes for similar disorders.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  Yet, that is not 
the case here.  The pre-September 23, 2002 version of the 
1945 Rating Schedule provided a specific Diagnostic Code for 
an intervertebral disc syndrome with sciatic pathology, and 
VA was obligated to follow it.  To hold otherwise would 
effectively give the September 23, 2002 regulation a 
retroactive effect where none was intended.  Cf.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994) (Statutes generally 
may not be construed to have retroactive effect unless their 
language requires that result.)  

Accordingly, an effective date prior to February 5, 2003 
cannot be granted in the absence of a claim for separate 
ratings after September 23, 2002, and even if there was a 
claim,  there was no authority to assign a separate rating 
prior to September 23,2002 as a matter of law.

As for the assignment of a separate rating effective February 
5, 2003, the Board notes that this date is within a year of 
the claim for an increase being filed, and accompanying 
medical evidence showed that on February 5, 2003, the veteran 
underwent VA physical therapy for severe incomplete paralysis 
of the sciatic nerve. The veteran had some limitation of knee 
motion but was able to extend the knee to 10 degrees and to 
flex the knee to 100 degrees. Although he had significant 
atrophy of the left gastronemius and demonstrated a moderate 
left-sided limp, he had good strength with dorsaflexion and 
plantar flexion. Moreover, there was no competent evidence of 
foot drop, and he was able to walk without assistive devices. 

As a result of his claim for an increased rating, the veteran 
was granted service connection and a separate rating for 
paralysis of the left lower extremity. There was no competent 
evidence of any more severe manifestations during the year 
prior to the receipt of the veteran's claim and no evidence 
of any informal unadjudicated claim prior to February 5, 
2003. Thus, even if the initial manifestations of his 
paralysis of the sciatic nerve occurred earlier, the date of 
the receipt of the claim controls. Accordingly, there is no 
legal basis for an effective date earlier than February 5, 
2003, for service connection for paralysis of the sciatic 
nerve. The law is dispositive of the issue; and, therefore, 
the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the lumbar spine with degenerative disc disease 
L4-L5 and L5-S1 is denied.

Entitlement to an 80 percent rating for complete paralysis of 
the sciatic nerve of the left lower extremity is granted 
effective August 16, 2007, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an effective date earlier than February 5, 
2003, for a grant of service connection for incomplete 
paralysis of the left lower extremity is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


